                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT

 IN RE: THOMAS L. MIHELIC                            Chapter 13
        JENNIFER M. MIHELIC                          Case No. 16-55860-MLO
                                                     Hon. Maria L. Oxholm
                  Debtor(s).

22682 Poplar Ct.
Hazel Park, MI 48030
SSN: xxx-xx-7840
SSN: xxx-xx-9731
_________________________________________/

                         OBJECTION TO PROOF OF CLAIM NO. 6-1
                        OF MICHIGAN DEPARTMENT OF TREASURY

       NOW COME Debtor(s), Thomas & Jennifer Mihelic, and for their objections to the Proof

of Claim of the Michigan Department of Treasury in this bankruptcy case state as follows:

       1.        Debtor(s) filed for relief under Chapter 13 of the United States Bankruptcy code on

November 25, 2016 in the Eastern District of Michigan.

       2.        Creditor, Michigan Department of Treasury, filed a Priority Proof of Claim, Pacer

Claim No. 6-1, for estimated income tax liability for tax year 2015 in the amount of $5,861.48 on

April 6, 2017.

       3.        The Debtors filed their 2015 State of Michigan Tax Returns.

       4.        The Debtors filed refund reflected a tax liability of $219.00.

                 WHEREFORE, Debtor(s), request that this Honorable Court decrease Creditor’s

       Priority claim be reduced to $219.00, and any further just and equitable relief as this court

       deems necessary.

       Dated: 8/04/2020                         /s/ Dickron Bohikian____________
                                                Dickron Bohikian (P46210)
                                                738H W. Grand River Ave.
                                                Brighton, MI 48116
                                                (810) 494-7172
                                                ecf@bohikianlaw.com



  16-55860-mlo         Doc 63     Filed 08/04/20     Entered 08/04/20 19:21:40      Page 1 of 4
                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION - DETROIT

 IN RE: THOMAS L. MIHELIC                   Chapter 13
        JENNIFER M. MIHELIC                 Case No. 16-55860-MLO
                                            Hon. Maria L. Oxholm
              Debtor(s).

22682 Poplar Ct.
Hazel Park, MI 48030
SSN: xxx-xx-7840
SSN: xxx-xx-9731
___________________________/


      ORDER DECREASING PRIORITY PROOF OF CLAIM NO. 6-1
           OF MICHIGAN DEPARTMENT OF TREASURY

      This matter having come before the Court on Debtor(s) Objection to Proof of

Claim of the Michigan Department of Treasury Service Claim No. 8, all interested

parties being notified and the Honorable court being otherwise fully apprised of the

premises;

      NOW THEREFORE;

      IT IS ORDERED that the Priority Proof of Claim Register No. 6-1 of the

Michigan Department of Treasury of $5,861.48, is decreased to $219.00.



                                   EXHIBIT A




                                       ~ 2 ~
  16-55860-mlo    Doc 63   Filed 08/04/20   Entered 08/04/20 19:21:40   Page 2 of 4
                               UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN - DETROIT

In re:    THOMAS L. MIHELIC
          JENNIFER M. MIHELIC                                                     Chapter: 13
                                                                                  Case No.: 16-55860-MLO
         Debtor(s)                                                                Judge: Maria L. Oxholm
Address: 22682 Poplar Ct.
         Hazel Park, MI 48030

SSN: xxx-xx-7840
     xxx-xx-9731
                                            NOTICE OF OBJECTION TO CLAIM

          Thomas & Jennifer Mihelic have filed an objection to your claim in this bankruptcy case.

         Your claim may be reduced, modified, or disallowed. You should read these papers carefully and discuss them
with your attorney, if you have one.

         If you do not want the court to disallow or change your claim, then on or before SEPTEMBER 14, 2020,
ou or your lawyer must:

1.        File with the court a written response to the objection, explaining your position, at:

                                                      U.S. Bankruptcy Court
                                                         211 W. Fort Street
                                                         Detroit, MI 48226

                     If you mail your response to the court for filing, you must mail it early enough so that the court will
          receive it on or before the date stated above. All attorneys are required to file pleadings electronically.

          You must also send a copy to:
          Thomas & Jennifer Mihelic, 22682 Poplar Ct., Hazel Park MI 48030
          Tammy L. Terry, Chapter 13 Trustee, 535 Griswold, Ste 2100, Detroit, M 48226
          Dickron Bohikian, 738H W. Grand River Ave., Brighton MI 48116

2.        Attend the hearing on the objection, scheduled to be held on SEPTEMBER 21, 2020, at 11:00 a.m. in
Courtroom 1875, United States Bankruptcy Court, 211 W. Fort Street, Detroit, MI 48226, unless your attendance is excused
by mutual agreement between yourself and the objector’s attorney. (Unless the matter is disposed of summarily as a matter
of law, the hearing shall be a pre-trial conference only; neither testimony nor other evidence will be received. A pre-trial
scheduling order may be issued as a result of the pre-trial conference.)

          If you or your attorney do not take these steps, the Court may deem that you do not oppose the objection to your
claim, in which event the hearing will be canceled, and the objection sustained .

Date:    August 21, 2020                                                Signature: /s/ Dickron Bohikian______
                                                                        DICKRON BOHIKIAN (P46210)
                                                                        Attorney for Debtor(s)
                                                                        738H W. Grand River Ave.
                                                                        Brighton, MI 48116
                                                                        810-494-7172
                                                                        ecf@bohikianlaw.com




                                                              ~ 3 ~
     16-55860-mlo           Doc 63         Filed 08/04/20           Entered 08/04/20 19:21:40                    Page 3 of 4
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION- DETROIT

 IN RE: Thomas L. Mihelic                          Chapter 13
        Jennifer M. Mihelic                        Case No. 16-55860-mlo
                                                   Hon. Maria L. Oxholm
                Debtor(s).

22682 Poplar Ct.
Hazel Park, MI 48234
SSN: xxx-xx-7840
SSN: xxx-xx-9731
_______________          ________/

                             CERTIFICATE OF SERVICE

        Dickron Bohikian hereby states that on the 4th day of August, 2020, he served
electronically or by first class mail, postage pre-paid, a copy of the Debtor’s Objection to Proof
of Claim of the Michigan Department of Treasury Claim No.6-1, Proposed Order and Notice of
Objection to Proof of Claim upon the following:

                              Tammy L. Terry
                              Standing Chapter 13 Trustee
                              535 Griswold, Ste. 535
                              Detroit, MI 48226

                              Michigan Department of Treasury
                              Bankruptcy Unit, PO Box 30168
                              Lansing, MI 48909

                              Thomas & Jennifer Mihelic
                              22682 Poplar Ct.
                              Hazel Park, MI 48030

                              Michigan Dept. of Attorney General
                              SCFRA & Collections Division
                              ATTN: Julie A. McMurtry
                              3030 W. Grand Blvd.
                              Detroit, MI 48202

                                              /s/ Dickron Bohikian____________
                                              Dickron Bohikian (P46210)
                                              738H W. Grand River Ave.
                                              Brighton, MI 48116
                                              (810) 494-7172
                                              ecf@bohikianlaw.com


                                              ~ 4 ~
  16-55860-mlo       Doc 63     Filed 08/04/20     Entered 08/04/20 19:21:40        Page 4 of 4
